El Juez Asociado Se. Hernández,
emitió la siguiente opi-nión.
Resultando: que Don Carlos Toro Fernandez se encuentra en la Cárcel de Humacao; sujeto á cumplimiento de sentencia que en grado de apelación dictó la Corte de dicho Distrito, por la que se le condenó á la pena de 500 dollars de multa y 30 dollars con 65 centavos de costas, ó un año de cárcel, y que contra dicha sentencia ha interpuesto recurso de apelación para ante esta Corte Suprema, con súplica de que se suspenda la ejecución del fallo previa prestación de fianza y libertad del mismo, mientras se resuelva la apelación.
Resultando: que á esa pretensión proveyó la Corte de *455Humacao que Toro Fernandez puede apelar, pero quedando en vigor la ejecución de la sentencia dictada; por lo que lia ejercitado aquél el recurso de Habeas Corpus, para que se le ponga en libertad, prévia prestación de fianza, que está dis-puesto á prestar.
Considerando: que el artículo 353 del Código de Enjuicia-miento Criminal, lia quedado derogado por la Sección 4a. de la Ley aprobada en 12 de marzo del año próximo pasado, para enmendar y derogar ciertos artículos del citado Código, pues esa sección 4a. prescribe terminantemente qxíe una apelación para ante la Corte Suprema, de una sentencia condenatoria, suspende la ejecución de la misma, sin que derogue ó modifi-que dicha sección el artículo 2 de la Ley de 10 de marzo último, para enmendar los artículos 48 y 50 del Código de Enjuicia-miento Criminal y para otros fines; por todo lo cual, es obvio que Toro Fernandez se encuentra ilegalmente preso, habiendo ofrecido, como ha ofrecido, fianza para gozar de libertad, mientras se resuelve el recurso de apelación interpuesto.
Póngase en libertad á Don Carlos Toro Fernandez tan pronto preste fianza por valor de 500 dollars con dos fiadores á satisfacción del Secretario de esta Corte, para responder del cumplimiento del fallo que se dictó en el recurso de apelación interpuesto por dicho Toro Fernandez, y devuélvanse al Secre-tario de la Corte de Humacao las actuaciones que ha remitido.